Eschweiler, J.
(dissenting). I cannot agree with so much of the decision as in effect holds that when the measure of a license fee is fixed by our legislature for foreign insurance companies doing business here to be that which is required to be paid in the state of New York by foreign insurance corporations doing business there, it can be other than such amount as is lawfully to be there collected or that it may be an amount that is arbitrarily being insisted upon by some administrative body there.
: A motion for a rehearing was denied, with $25 costs, on March 9, 1927.